Opinion issued May 14, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00031-CR
                            ———————————
                    OSCAR ALLEN MCGAHA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1354337


                          MEMORANDUM OPINION

      Appellant, Oscar Allen McGaha, pleaded guilty to the felony offense of

burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).

Pursuant to his plea agreement with the State, the trial court deferred adjudication

of McGaha’s guilt and placed him on community supervision. Subsequently, the
State moved to adjudicate his guilt. After he pleaded true to the State’s allegations,

the trial court sentenced him to four years in prison. The trial court then certified

that this “is a plea-bargain case, and the defendant has no right of appeal.”

Nevertheless, McGaha filed a pro se notice of appeal.

      Because McGaha appealed from a plea of true to a revocation motion, he did

not attempt to appeal from a plea-bargained case, and the certification of his right

of appeal was defective. See Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex.

Crim. App. 2006) (holding that Rule of Appellate Procedure 25.2(a)(2) will restrict

appeal when appellant appeals placement on deferred adjudication community

supervision pursuant to original plea bargain, but will not restrict appeal from

proceeding on motion to adjudicate guilt); Dears v. State, 154 S.W.3d 610, 613

(Tex. Crim. App. 2005) (holding that Rule 25.2(a)(2) “refers only to plea bargains

with regard to guilty pleas, not pleas of true on revocation motions” and “[n]othing

in Rule 25.2(a)(2) limits [appellant’s] right to appeal”); Gutierrez v. State, 108
S.W.3d 304, 309 (Tex. Crim. App. 2003) (“[I]n the context of revocation

proceedings, the legislature has not authorized binding plea agreements.”).

Accordingly, we abated the case and remanded to the trial court to execute an

amended certification of McGaha’s right of appeal. The trial court conducted a

hearing on our order, at which McGaha stated, after consulting with counsel, that

he did not wish to pursue this appeal and that he wanted to waive his right to

                                          2
appeal. After finding that McGaha knowingly and voluntarily waived his right to

appeal, the trial court certified that McGaha waived his right of appeal.

       An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d); Dears, 154 S.W.3d at 613.         The trial court’s certification, which is

included in the record on appeal, states that McGaha waived the right of appeal.

See TEX. R. APP. P. 25.2(a). A valid waiver of appeal prevents a defendant from

appealing without the trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622

(Tex. Crim. App. 2003). A waiver of appeal made after sentence is imposed is

valid. See Moreno v. State, 327 S.W.3d 267, 268–69 (Tex. App.—San Antonio

2010, no pet.); Delatorre v. State, 957 S.W.2d 145, 149 (Tex. App.—Austin 1997,

pet. ref’d).

       Because McGaha waived his right of appeal after his sentence was imposed,

he has no right of appeal, and we must dismiss this appeal. See TEX. R. APP. P.

25.2(d); Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Dears,
154 S.W.3d at 613.

       Accordingly, we reinstate the appeal and dismiss the appeal for want of

jurisdiction. We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).
                                           3